Name: Commission Regulation (EC) NoÃ 883/2009 of 21Ã September 2009 amending Regulation (EC) NoÃ 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  consumption;  tariff policy
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/9 COMMISSION REGULATION (EC) No 883/2009 of 21 September 2009 amending Regulation (EC) No 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) Article 2(d) of Commission Regulation (EC) No 810/2008 (2) allocates 5 000 tonnes of boneless beef covered by CN codes 0201 30 00 and 0206 10 95 to high quality beef cuts meeting a precise definition. (2) The Agreement in the form of an Exchange of Letters between the European Community and Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (3) (hereinafter referred to as the Agreement), approved by Council Decision 2009/718/EC (4), provides for an addition of 5 000 tonnes to and the inclusion of CN codes 0202 30 90 and 0206 29 91 in the quota allocated in accordance with Article 2(d) of Regulation (EC) No 810/2008. The Agreement will enter into force on 1 October 2009. (3) Regulation (EC) No 810/2008 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 2(d) of Regulation (EC) No 810/2008 the introductory words are replaced by the following: 10 000 tonnes of boneless beef covered by CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91 and meeting the following definitions: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 219, 14.8.2008, p. 3. (3) See page 104 of this Official Journal. (4) See page 104 of this Official Journal.